Citation Nr: 0932896	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
January 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In that rating decision, the RO denied service 
connection for PTSD and denied reopening of a previously 
denied claim for service connection for schizophrenia.  The 
Veteran's disagreement with that decision led to this appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge in July 2006.  A copy of the transcript of that hearing 
has been associated with the claims file.

The appeal was previously before the Board in December 2006.  
At that time, the Board remanded both issues on appeal in 
order to allow for additional development.  Upon review of 
the subsequent development, the Board finds that additional 
development is necessary prior to final adjudication of the 
appeal.  As discussed, below however, the Board finds that 
sufficient evidence is of record to reopen the claim for 
service connection for schizophrenia.  See 38 C.F.R. § 3.156.

The reopened claim for service connection for schizophrenia 
(as the result of the instant Board decision) and the claim 
for service connection for PTSD is addressed in the REMAND 
portion of the decision below is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
schizophrenia in a February 1971 rating decision.  

2.  Evidence obtained since the February 1971 rating decision 
denying service connection for schizophrenia is not 
cumulative of previously considered evidence, it relates to 
an unestablished fact necessary to substantiate the claim, 
and it raises a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The February 1971 rating decision is final regarding 
service connection for schizophrenia.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.160(d), 20.1103 
(2008).

2.  New and material evidence has been received since the 
February 1971 rating decision denying service connection for 
schizophrenia; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to address VCAA's duties to notify and 
assist on this matter.  The reopened claim is further 
addressed in the remand appended to this decision.

Factual Background, Legal Criteria and Analysis

The Veteran has asserted that he has schizophrenia that is 
attributable to service.  In a February 1971 unappealed 
rating decision, the RO denied service connection for 
schizophrenia.  The February 1971 rating decision, therefore, 
became final.  See 38 U.S.C.A. § 7105.  The Veteran filed an 
application to reopen the claim in August 2003.   

In a July 2004 decision, the RO found that new and material 
evidence had not been submitted sufficient to reopen the 
claim.  The RO/AMC have not reopened the claim.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

If VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim.  See 38 C.F.R. 
§ 3.156(c).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the Veteran or 
otherwise associated with the claims file since the February 
1971 rating decision.  At this stage, the credibility of new 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Since the February 1971 rating decision, substantial 
additional evidence has been associate with the claims file.  
This evidence includes VA examination reports dated in 
October 2003 and June 2009.  While there is no duty to 
provide an examination or nexus opinion absent the receipt of 
new and material evidence (38 C.F.R. § 3.159(c)(4) C iii), 
the RO furnished the June 2009 VA examination, which contains 
a nexus opinion.  While that opinion weighs against the 
contended causal relationship, the Board notes that there are 
several inaccuracies in the report, to include relevant dates 
of treatment, which is further discussed in the remand below.  
The same clinician performed the October 2003 and June 2008 
examinations and they were not completely thorough in nature, 
particularly the earlier examination, which consisted of a 
few brief paragraphs.   

Also added to the record since the February 1971 rating 
decision are the transcript of July 2006 Board hearing and 
records regarding Social Security disability based on a 
schizophrenia diagnosis with medical records documenting the 
date of onset.  Further, personnel records have been added to 
the record.  Although the personnel records do not document 
psychiatric treatment, they do show that the Veteran was not 
favorably considered for reenlistment and was reprimanded for 
unsoldierly conduct.

The Board is cognizant that the evidence detailed above 
includes evidence that weighs against the claim.  After 
consideration of the additional evidence, to include the VA 
examinations, however, the Board finds that some of the 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the February 1971 rating decision 
and raises a reasonable possibility of substantiating the 
claim.  The claim is therefore reopened.

The Board finds it unnecessary to determine at this juncture 
whether the newly obtained personnel records represent 
relevant official service department records for purposes of 
38 C.F.R. § 3.156(c) as the claim is reopened.  If upon 
remand, the merits of this claim are granted, then the issue 
of the correct effective date to be assigned the disability 
becomes an active issue.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for schizophrenia is 
reopened.  The appeal is granted to this extent only.


REMAND

The Board finds that an additional remand is required prior 
to the adjudication of these claims on the merits.  See 
38 C.F.R. § 19.9.  In the December 2006 remand, the Board 
directed that a VA psychiatric examination and nexus opinion 
be scheduled if additional credible evidence was obtained 
indicating that the Veteran received mental health treatment 
or evaluation in service.  Although the AMC did not document 
such evidence, a VA examination was scheduled.

The Veteran underwent this examination in June 2009.  The 
examination was performed by the same examiner who performed 
an October 2003 examination.  In the brief VA examination 
report, the examination diagnosed schizophrenia and found 
that the Veteran did not have PTSD.  The examiner opined that 
it was not at least as likely as not that this mental 
condition was related to service, since the Veteran was first 
seen for this condition in 1972 and the Veteran left service 
in 1966.  The record, however, includes evidence of earlier 
treatment, to include a diagnosis of schizophrenia in 1971 or 
earlier.  The Veteran separated from service in 1963 and, as 
noted in the above decision, the service personnel records 
indicate that he was having difficulties with military life.  
The examiner also did not refer to any other relevant 
findings in the record, to include a copy of a December 1962 
separation report of medial history in which the Veteran 
marked that he had a history of "nervous trouble of any 
sort."  [The Board is cognizant that another report of 
medical history with the same date is of record and the 
Veteran marked a negative history.]

The Board finds that the incomplete nature and the 
inaccuracies in the October 2003 and June 2009 VA examination 
reports render the opinion inadequate for the purpose of 
determining whether there is a nexus between a current 
psychiatric disorder and service.  Upon remand, therefore, 
the Board finds that the Veteran should be scheduled for 
another VA psychiatric examination to be performed by a 
different psychiatrist than the examiner who performed the 
2003 and June 2009 examinations.  See 38 C.F.R. 
§ 3.159(c)(4).

Regarding the claim for service connection for PTSD, the 
Board is aware that in the June 2009 VA examination report 
the examiner explicitly found that the Veteran did not have 
PTSD.  As the claim for service connection for schizophrenia 
is remanded for obtainment of a new VA psychiatric 
examination, however, the Board finds that the claim for 
service connection for PTSD should be deferred as this 
directed VA examination may contain findings that are 
relevant to the PTSD claim.  Thus, adjudication of the claim 
for service connection for PTSD is deferred awaiting the 
results of this VA examination.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

Lastly, all VA medical examination and treatment reports, and 
any private medical records that have not been obtained, 
which pertain to the claims on appeal must be obtained for 
inclusion in the record.   38 C.F.R. § 3.159(c)(4)(1)(2) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the claims 
on appeal must be obtained for 
inclusion in the record.

2.  The Veteran should be scheduled for 
a VA psychiatric examination to be 
performed by a different psychiatrist 
than the examiner who performed the 
June 2009 examination.  The claims file 
should be sent to the examiner.  

Following the review of the relevant 
evidence in the claims file, the 
examiner should:

a)  Identify all current acquired 
psychiatric disorders, including 
ruling out or confirming a 
diagnosis of PTSD.  

b)  Provide an answer to whether it 
is at least as likely as not 
(50 percent degree of probability 
or higher) that any current 
acquired psychiatric disorder had 
its onset in service or is causally 
related to any incident of service.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report 
and provide a reason that an opinion 
would be speculative 

3.  Thereafter, the Veteran's claims for 
service connection for schizophrenia and 
PTSD (both on the merits) must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  If either claim for 
service connection is not granted, the 
Veteran and his representative must be 
provided with a supplemental statement of 
the cause.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purposes of this remand are to obtain additional 
evidentiary development.  No inference should be drawn as to 
the outcome of this matter by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the Veteran's appeal.  
38 C.F.R. § 20.1100(b) (2008).


 Department of Veterans Affairs


